DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 10/12/2022 have been entered and carefully considered with respect to claims 1 – 37. By the present amendment, claims 1, 8, and 15 are amended, claims 2 - 7, 9 - 14, and 16 - 20 are canceled, and new claims 21 - 37 are added. No new matter has been added. Claims 1, 8, 15, and 21 - 37 now remain pending. 

Continued Examination Under 37 CFR 1.114
3.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.

Response to Arguments
Rejection of Claims under 35 USC § 103
4.	Applicants’ arguments with respect to claims 1 - 20 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 11 - 15:
	Applicant argues that the claimed features as disclosed by the amended claims are not taught or suggested by Chujoh or Wang, whether they are considered individually or in combination. 
At least for the reasons explained in the section of Remarks/Arguments by Applicant in response to the most recent rejections, neither Chujoh nor Wang teaches or discloses every limitation of claims 21-30 depending from claim 1, claims 32 - 34 depending from claim 8, and claims 35 - 37 depending from claim 15. 
 	Applicant thus submits that claims 1, 8, 15, and 21 - 37, now pending in this application, are in condition for allowance over the cited references. Accordingly, Applicant requests reconsideration and withdrawal of the outstanding rejections and earnestly solicits an indication of allowable subject matter. 
 Response to Applicant’s arguments
Examiner, however, does not ascribe to Applicant’s line of reasoning, and after extensive review of Applicant’s arguments, Examiner disagrees.
 	Indeed, In regard to claim 1, Chujoh is not specific about the feature: “wherein whether a common reference picture list is shared for all sub-pictures including the target sub-picture in the target picture is determined, and
the common reference picture list is configured and used as the reference picture list for the target subpicture in a case that it is determined that the common reference picture list is shared for all sub-pictures including the target sub-picture in the target picture.
Nonetheless Wang teaches the features: wherein whether a common reference picture list is shared for all sub-pictures including the target sub-picture in the target picture is determined. (See Wang, Abstract and Pars. 0050, 0062 and 0127 - 0131: disclosure suggesting that a target sub-picture shares a reference picture list for other sub-pictures of the target picture)
Wang is deficient about the feature of: “the common reference picture list is configured and used as the reference picture list for the target sub-picture in a case that it is determined that the common reference picture list is shared for all sub-pictures including the target sub-picture in the target picture.” 
	Nonetheless, Kim teaches similar concepts. (See Kim, Par. 0009: method for sharing a candidate list as the inter-prediction is carried out while a single candidate list is shared among a plurality of prediction blocks divided from one coding block (i.e., sub-pictures); See also Par. 0092: merging candidate list shared by a plurality of prediction units designated by the term of single merging candidate list; See further Pars. 0164, 0199, 0206, and 0250) 
	Therefore, the references of Chujoh, Wang, and Kim, before him/her to teach a method of decoding to perform decoding on a target sub-picture using a reference picture list for the target sub-picture. Adding the features of Kim to those of Chujoh and Wang constitutes a method for sharing a candidate list, generating a single merging candidate list for the coding block on the basis of the produced merging candidate, making it, thereby, possible to increase processing speeds for coding and decoding.
Claims 30, 31, 34 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. However, all other pending claims are rejected as follows:
	Consequently, Applicant’s request to put all pending claims to Allowance status is denied, and the rejection of the pending claims is maintained as follows.  
 	

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
 

9.	Claims 1, 8, 15, 21 – 29, 32, 33, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Chujoh et al. (US 20200177922 A1), hereinafter “Chujoh,” in view of Wang et al. (US 20210337228 A1), hereinafter “Wang,” and in view of Kim et al. (US 20220337845 A1), hereinafter “Kim.”

	In regard to claim 1, Chujoh discloses: a decoding method, (See Chujoh, Abstract: video decoding device (drawn to a video decoding method)) comprising:
determining a reference picture list for a target sub-picture of a target picture; (See Chujoh, Par. 0017: Fig. 4 is a conceptual diagram illustrating an example of reference pictures and reference picture lists; Par. 0080: a reference picture list is a list including reference pictures stored in a reference picture memory 306) and
performing decoding on the target sub-picture using the reference picture list for the target sub-picture, (See Chujoh, Abstract: subpicture decoder(s) configured to decode respective subpictures; Par. 0057: set of coding parameters referred to by the image decoding device 31 to decode each subpicture sequence in a target sequence)  
 	Chujoh is not specific about the feature: “wherein whether a common reference picture list is shared for all sub-pictures including the target sub-picture in the target picture is determined, and
the common reference picture list is configured and used as the reference picture list for the target subpicture in a case that it is determined that the common reference picture list is shared for all sub-pictures including the target sub-picture in the target picture.
Nonetheless Wang teaches the features: wherein whether a common reference picture list is shared for all sub-pictures including the target sub-picture in the target picture is determined. (See Wang, Abstract and Pars. 0050, 0062 and 0127 - 0131: disclosure suggesting that a target sub-picture shares a reference picture list for other sub-pictures of the target picture)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Chujoh and Wang, before him/her, to combine the features of those references, in order to implement a method of decoding to perform decoding on a target sub-picture using a reference picture list for the target sub-picture along with determining whether the target sub-picture shares a reference picture list for an additional sub-picture of the target picture as claimed.
Wang is deficient about the feature of: “the common reference picture list is configured and used as the reference picture list for the target sub-picture in a case that it is determined that the common reference picture list is shared for all sub-pictures including the target sub-picture in the target picture.” 
	Nonetheless, Kim teaches similar concepts. (See Kim, Par. 0009: method for sharing a candidate list as the inter-prediction is carried out while a single candidate list is shared among a plurality of prediction blocks divided from one coding block (i.e., sub-pictures); See also Par. 0092: merging candidate list shared by a plurality of prediction units designated by the term of single merging candidate list; See further Pars. 0164, 0199, 0206, and 0250) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Chujoh, Wang, and Kim, before him/her, to combine the features of those references, in order to implement a method of decoding to perform decoding on a target sub-picture using a reference picture list for the target sub-picture. Adding the features of Kim to those of Chujoh and Wang constitutes a method for sharing a candidate list, generating a single merging candidate list for the coding block on the basis of the produced merging candidate, making it, thereby, possible to increase processing speeds for coding and decoding by performing inter-picture prediction in parallel on a plurality of predictive blocks, the parallel merging process performed being a spatial merging candidate and a temporal merging candidate of the predictive block.   

	In regard to claims 2 – 7, 9 – 14, and 16 - 20, those claims are cancelled and no longer analyzed.    	In regard to claim 8, the combination of Chujoh, Wang, and Kim discloses: an encoding method, (See Chujoh: title indicates a video decoding device  and video encoding device; See also Par. 0012 and Figs. 5, 6 and 16, 17: image encoding device; See further Figs. 21 and 22) comprising:determining a reference picture list for a target sub-picture of a target picture; and generating encoded information about a target block by performing encoding on the target sub-picture that uses the reference picture list for the target sub-picture,
wherein a common reference picture list is shared for all sub-pictures including the target sub- picture in the target picture is determined, and the common reference picture list is configured and used as the reference picture list for the target sub-picture in a case that it is determined that the common reference picture list is shared for all subpictures including the target subpicture in the target picture. (Claim 8 is an encoding method that is the counterpart to the decoding method of Claim 1 and is therefore rejected based on the same rationale applied to rejection of Claim 1; - See above citations from the Chujoh reference, the Wang reference and the Kim reference as cited above in regard to similar limitations) 	In regard to claim 15, the combination of Chujoh, Wang, and Kim discloses: a non-transitory computer-readable storage medium storing non-transitory information comprising a bitstream, the bitstream including encoded information about a target sub-picture of a target picture, wherein:
information about the target sub-picture is generated by performing decoding on encoded information about the target sub-picture,
decoding is performed on the target sub-picture using the information about the target sub-picture,
a reference picture list for the target sub-picture is determined,
decoding is performed on the target sub-picture that uses the reference picture list for the target sub-picture, and whether a common reference picture list is shared for all sub- pictures including the target sub-picture in the target picture is determined, and the common reference picture list is confiqured and used as the reference picture list for the target subpicture in a case that it is determined that the common reference picture list is shared for all sub-pictures including the target sub-picture in the target picture. (See rationale applied to rejection of Claim 1 on the basis of the Chujoh reference, the Wang reference and the Kim reference as cited above in regard to similar limitations)
	In regard to claim 21, the combination of Chujoh, Wang, and Kim discloses: the decoding method of claim 1, wherein a picture header for the target picture is extracted from a bitstream, (Chujoh, Pars. 0061 – 0064: Header info from a bitstream; Wang, Par. 0102: PPS 512 contains parameters that are specific to one or more corresponding pictures; - (the combination of Chujoh and Wang discloses decoding wherein whether the target sub-picture shares the reference picture list for the additional sub-picture is determined based on pieces of information about a picture header and a slice header of the target sub-picture.); (See also above rationale for rejection of Claim 1 in regard to the target sub-picture sharing the reference picture list for the additional sub-picture; See further Wang, Par. 0050: processing units decoding neighboring tiles may be limited to conveying a shared slice header) and the picture header comprises first information indicating whether the common reference picture list is shared for all sub-pictures including the target sub-picture in the target picture or not. (See rationale applied to rejection of Claim 1 in regard to a common reference picture list being configured and used as the reference picture list for the target sub-picture in a case that it is determined that the common reference picture list is shared for all sub-pictures including the target sub-picture in the target picture; - This, on the basis of Kim Par. 0009, 0092, and Pars. 0164, 0199, 0206, and 0250))

	In regard to claim 22, the combination of Chujoh, Wang, and Kim discloses: the decoding method of claim 1, wherein the common reference picture list is configured at a picture header level in a case that the first information indicates that the common reference picture list is shared for all sub- pictures including the target sub-picture in the target picture.
(See rationale applied to rejection of Claim 1 and Claim 21 in regard to a common reference picture list being configured and used as the reference picture list for the target sub-picture in a case that it is determined that the common reference picture list is shared for all sub-pictures including the target sub-picture in the target picture, on the basis of Kim Par. 0009, 0092, and Pars. 0164, 0199, 0206, and 0250 as cited above))

	In regard to claim 23, the combination of Chujoh, Wang, and Kim discloses: the decoding method of claim 1, wherein the reference picture list for the target sub-picture is configured in a case that it is determined that the common reference picture list is not shared for all sub-pictures including the target sub-picture in the target picture. (See rationale applied to rejection of Claim 1, as applied, mutatis mutandis, to the feature of a reference picture list for the target sub-picture being configured in a case that it is determined that the common reference picture list is not shared for all sub-pictures including the target sub-picture in the target picture) 

	In regard to claim 24, the combination of Chujoh, Wang, and Kim discloses: the decoding method of claim 1, wherein the reference picture list for the target sub-picture is configured in a case that a sub-picture identifier for the target sub-picture is signaled in a slice header. (See Wang, Pars. 0068 – 0069: a complete set of sub-picture IDs are signaled in the SPS, and slice headers include a sub-picture ID indicating the sub-picture)  

	In regard to claim 25, the combination of Chujoh, Wang, and Kim discloses: the decoding method of claim 1, wherein a picture header for the target picture comprises a list of representative values, a sub-picture identifier of the target sub-picture indicates a representative value among the representative values of the list, (See rationale applied to rejection of Claim 24 in regard to sub-picture identifier of the target sub-picture indicating a representative value among representative values of a list) and the representative value indicated by the sub-picture identifier of the target sub-picture is one of sub-picture identifiers of sub-pictures sharing the reference picture list for the target sub-picture. (See again rationale applied to rejection of         1 and Claim 21 in regard to sub-picture identifiers of sub-pictures sharing the reference picture list for the target sub-picture) 
 
	In regard to claim 26, the combination of Chujoh, Wang, and Kim discloses: the decoding method of claim 25, wherein each representative value of the list indicates a sub-picture identifier of a sub-picture for which a reference picture list shared with other sub-picture is configured. (Claim 26 merely represent a corollary of Claim 25 , in regard to the feature of a list indicating a sub-picture identifier of a sub-picture for which a reference picture list shared with other sub-pictures is configured)
  
	In regard to claim 27, the combination of Chujoh, Wang, and Kim discloses: the decoding method of claim 25, wherein the representative value of the list is a minimum value or a maximum value of the sub-picture identifiers of the sub-pictures sharing the reference picture list for the target sub- picture. (Claim 27 stands for a trivial condition added to Claim 25 to make up Claim 27 based on a range of values (a minimum value or a maximum value) of the sub-picture identifiers of a particular group of sub-pictures. Claim 27 is thus rejected by evoking rationales applied to Claim 25 and Claim 26) 
 
	In regard to claim 28, the combination of Chujoh, Wang, and Kim discloses: the decoding method of claim 27, wherein a new reference picture list is configured for the target sub-picture in a case that second information is equal to a first predefined value, and a previously configured reference picture list for other sub-picture is shared for the target sub-picture in a case that the second information is equal to a second predefined value. (Claim 28 stands for a trivial consisting of assigning a predefined value as information about sub-picture identifiers of a particular group of sub-pictures (corresponding to a new or an old reference picture list). Claim 28 is thus rejected by evoking rationales applied, mutatis mutandis, as for Claim 25 and Claim 27)  
 
	In regard to claim 29, the combination of Chujoh, Wang, and Kim discloses: the decoding method of claim 28, wherein the representative value indicates the other sub-picture of which the previously configured reference picture list is shared for the target sub-picture. (Rationale applied to rejection of Claim 28 also applies, mutatis mutandis, to rejection od Claim 29, since the limitation applied to Claim 28 to make up Claim 29 is not novel to the combination of the applied references of Chujoh, Wang, and Kim) 

	In regard to claim 32, the combination of Chujoh, Wang, and Kim discloses: the encoding method of claim 8, wherein a picture header for the target picture is comprised in a bitstream, and the picture header comprises first information indicating whether the common reference picture list is shared for all sub-pictures including the target sub-picture in the target picture or not. (Rationale applied to rejection of Claim 28 also applies, mutatis mutandis, to rejection of Claim 29, since the limitation applied to Claim 28 to make up Claim 29 is not novel to the combination of the applied references of Chujoh, Wang, and Kim) 
 
	In regard to claim 33, the combination of Chujoh, Wang, and Kim discloses: the encoding method of claim 8, wherein a picture header for the target picture comprises a list of representative values, a sub-picture identifier of the target sub-picture indicates a representative value among the representative values of the list, and the representative value indicated by the sub-picture identifier of the target sub-picture is one of sub-picture identifiers of sub-pictures sharing the reference picture list for the target sub-picture. (Claim 33 is an encoding method that is the counterpart to the decoding method of Claim 1 and is therefore rejected based on the same rationale applied to rejection of Claim 1; - See above citations from the Chujoh reference, the Wang reference and the Kim reference as cited above in regard to similar limitations; - Rationale applied to rejection of Claim 29 also applies, mutatis mutandis, to rejection of Claim 33, since the limitations have similar disclosures not novel to the combination of the applied references of Chujoh, Wang, and Kim)

	In regard to claim 35, the combination of Chujoh, Wang, and Kim discloses: the non-transitory computer-readable storage medium of claim 15, wherein a picture header for the target picture is comprised in the bitstream, and the picture header comprises first information indicating whether the common reference picture list is shared for all sub-pictures including the target sub-picture in the target picture or not. (Rationale applied to rejection of Claim 21 and Claim 32 also apply, mutatis mutandis, to rejection of Claim 35, on the basis of the similarities of the their respective limitations, which are not novel to the combination of the applied references of Chujoh, Wang, and Kim)
  
	In regard to claim 36, the combination of Chujoh, Wang, and Kim discloses: the non-transitory computer-readable storage medium of claim 15, wherein a picture header for the target picture comprises a list of representative values, a sub-picture identifier of the target sub-picture indicates a representative value among the representative values of the list, and the representative value indicated by the sub-picture identifier of the target sub-picture is one of sub-picture identifiers of sub-pictures sharing the reference picture list for the target sub-picture.
((Rationale applied to rejection of Claim 25 and Claim 33 also apply, mutatis mutandis, to rejection of Claim 36, on the basis of the similarities of the their respective limitations, which are not novel to the combination of the applied references of Chujoh, Wang, and Kim)        
  

Allowable Subject Matter
Claims 30, 31, 34 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious the limitations of those claims, as follows:

	In regard to claim 30, the combination of Chujoh, Wang, and Kim discloses: the decoding method of claim 1, but is deficient about teaching: wherein a scale value is derived in a configuration for the reference picture list for the target sub-picture in a case that a first scale of the target sub-picture and a second scale of a reference picture of the target sub-picture are different from each other.  

	In regard to claim 31, the combination of Chujoh, Wang, and Kim discloses: the decoding method of claim 29, but is deficient about teaching: wherein the scale value is derived based on at least one of a width of the target picture, a height of the target picture, a width of the reference picture and a height of the reference picture.
  
	In regard to claim 34, the combination of Chujoh, Wang, and Kim discloses: the decoding method of claim 8, but is deficient about teaching: wherein a scale value is derived in a configuration for the reference picture list for the target sub-picture in a case that a first scale of the target sub-picture and a second scale of a reference picture of the target sub-picture are different from each other. 
   
	In regard to claim 37, the combination of Chujoh, Wang, and Kim discloses: the non-transitory computer-readable storage medium of claim 15, wherein a scale value is derived in a configuration for the reference picture list for the target sub-picture in a case that a first scale of the target sub- picture and a second scale of a reference picture of the target sub-picture are different from each other.


References considered but not cited
10.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Aono et al. (US 20210112246 A1) teaches IMAGE ENCODING DEVICE, ENCODED STREAM EXTRACTION DEVICE, AND IMAGE DECODING DEVICE.
Yu et al. (US 20210076036 A1) teaches ENCODING METHOD AND APPARATUS, AND DECODING METHOD AND APPARATUS.
	·	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/MD N HAQUE/Primary Examiner, Art Unit 2487